DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 12 January 2022 concerning application 16/551,602 filed on 26 August 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on 08 December 2021 has been considered by the Examiner. 

Response to Arguments
Applicant’s amendments to the claims (pp. 2-7) and corresponding arguments (pp. 8-10), filed on 12 January 2022, with respect to the rejections of claims 19-26 and 35-38 have been fully considered and are persuasive.  The respective rejections have been withdrawn. 

Status of Claims
Claims 19-38 are pending; claims 19-21, 24, 26, 35-38 have been amended; claims 27-34 previously were withdrawn but have been amended and rejoined as set forth in the following section.  As a result, claims 19-38 are currently under consideration for patentability. 

Election/Restrictions
Claims 19-26 and 35-38 are allowable. The restriction requirement between Group I (claims 19-26 and 35-38) and Group II (claims 27-34), as set forth in the Office action mailed on 23 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 July 2021 is withdrawn.  Claims 27-34, directed to a device for measuring physiological parameters, are no longer withdrawn from consideration because the claims, as amended via the Examiner’s Amendment below, require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic communication with Bryan Rech on 11 February 2022.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
27. 	A device for measuring physiological parameters of multiple users located in a bed, comprising: 
a flexible mat, including:
	a first set of electrodes positioned on a first layer of the flexible mat:   
	a second set of electrodes positioned on a second layer of the flexible mat; and
	an intermediate layer positioned between the first and second layers and configured to compress in response to weight being applied to the flexible mat; wherein: 

the first set of electrodes is configured to capacitively couple with the second set of electrodes; and
the flexible mat outputs a signal indicative of capacitance changes between the first and second sets of electrodes; and
a processing unit that:
	receives the signal indicative of capacitance changes between the first and second sets of electrodes;
	determines a first position of a first user in the bed, and a second position of a second user in the bed based on the signal;
	partitions the flexible mat in response to determining the first position of the first user and the second position of the second user, the partition defining: 
		a first sensing region comprising a first portion of the first and second sets of electrodes that are located under the first user; and
		a second sensing region comprising a second portion of the first and second sets of electrodes that are located under the second user; and
	analyzes the signal to determine a physiological parameter of at least one of the first user or the second user. 

28.	The device of claim 27 wherein:
the first portion of the first and second sets of electrodes is 
the second portion of the first and second sets of electrodes is configurable to detect sleep activities of the second user lying on a second region of the bed. 

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance.  
The prior art of record does not disclose or suggest a system for monitoring multiple users in a bed comprising capacitively coupled first and second sets of electrodes, a processor configured to determine the position of each user in the bed, and the processor further configured to partition the sensing structure in such a way that “a first sensing region comprising a first portion of the first and second sets of electrodes that are located under the first user and a second sensing region comprising a second portion of the first and second sets of electrodes that are located under the second user,” as recited in independent claim 19.  
Pertinent prior art includes Erko (US 2017/0035212 A1), which has been discussed in the previous Office Action.  Regarding the amended limitations, the Examiner notes that Erko does suggest having a single flexible structure ([0031]: “In some embodiments, such as single beds or kids’ beds, the bed 112 can include a single air chamber...”; [0053]: “the bed 302 includes pump 304 for controlling air pressure within two air chambers 306a and 306b (as described above with respect to the air 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure
Bruekers, et al. (US 2012/0283979 A1), which describes a system for monitoring multiple users in a bed using capacitively coupled sets of electrodes. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792